Citation Nr: 1714152	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a headache disorder, to include migraine headaches and mixed headache syndrome.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2014, the Board remanded these claims for further development.

Although the Board listed the headache issue in the August 2014 remand as entitlement to service connection for migraine headaches, a March 2012 VA treatment record reflects a diagnosis of mixed headache syndrome with muscle-contraction headaches and vascular headaches.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal involving migraine headaches includes a mixed headache syndrome and the issue is as stated on page one of this decision.

In January 2014, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In a July 2014 rating decision, the RO granted a 100 percent disability rating for major depressive disorder, to include sleep disturbance, effective January 21, 2014.  The RO indicated that the TDIU claim did not have to be adjudicated.  Service connection is in effect for disabilities other than major depressive disorder.  Receipt of a 100 percent disability rating for a service-connected disability does not necessarily render moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Under the circumstances, the Veteran's claim for a TDIU remains pending.

The issue of entitlement to TDIU has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination regarding his eye disorder, which was scheduled to be conducted in February 2015 in compliance with the Board's August 2014 remand instructions.

2.  The weight of the evidence is against findings that myopia and presbyopia were subjected to a superimposed disease or injury in service that created additional disability, that an eye disorder that is not a refractive error was demonstrated in service, that glaucoma was compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of an eye disorder and service, to include the in-service decrease in uncorrected distant vision and diplopia.

3.  The Veteran failed, without good cause, to report for a VA examination regarding his headache disorder, which was scheduled to be conducted in April 2015 in compliance with the Board's August 2014 remand instructions.

4.  The weight of the evidence is against findings that a chronic headache disorder was demonstrated in service, that migraine headaches were compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of a headache disorder and service, to include in-service headaches.

5.  The weight of the evidence is against findings that a chronic back disorder was demonstrated in service, that arthritis of the thoracic and lumbar spine was compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of a back disorder and service, to include in-service back treatment.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by service, and glaucoma may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.655, 4.9 (2016).

2.  A headache disorder was not incurred in or aggravated by service, and migraine headaches may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.655.

3.  A back disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated July, October, and November 2009; March and September 2014; and January and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and records from the Social Security Administration.  The RO obtained VA treatment records, to include VA treatment records pursuant to the August 2014 remand.

As for private treatment records, pursuant to the Board remand the RO asked the Veteran in the September 2014 letter to authorize the release of private chiropractic records.  The Veteran did not respond to that request.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining private medical records.

In a May 2013 statement, the Veteran argues that the failure of his VA orthopedic and eye doctors to complete a VA disability benefits questionnaire violated the duty to assist.  The duty to assist includes obtaining examinations and opinions, but the duty to assist does not require that these examinations and opinions should be done and prepared by a veteran's treating medical providers.

Regarding the back disorder, the RO afforded the Veteran a VA examination in October 2010.  The Board finds that the examination is adequate to satisfy VA's duty to assist in that it was based on a thorough review of the record, consideration of the Veteran's contentions, and a supportable rationale.

In August 2014, the Board remanded the claim of entitlement to service connection for eye and headache disorders to schedule the Veteran for VA examinations.  The Veteran failed to report for the examinations scheduled in February and April 2015 for the eye and headache disorders, respectively.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.  There is no further duty to assist the Veteran with regard to obtaining a VA examination.

Since the Veteran has frustrated the RO's attempt to obtain compliance with the terms of the August 2014 remand, complete compliance has been rendered impossible.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Among the chronic disorders listed under 38 C.F.R. § 3.309 (a) are arthritis and organic diseases of the nervous system.  VA has recognized migraine headaches and glaucoma to fall within the classification of organic diseases of the nervous system.  See M21-1MR, Part IV, Subpart iv, Ch. 4, Sect. G (recognizing migraine headaches and glaucoma as an organic disease of the nervous system).

VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  In particular, myopia is a refractive error also called nearsightedness.  Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (July 18, 1990).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.

Analysis

Entitlement to service connection for an eye disorder

As was described, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report.   

It is plain from the record before the Board that the Veteran has been advised of what was required of him to adjudicate this claim, but he has failed to comply.  
See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist includes a duty to be "helpful and clear in explaining to a veteran what evidence [the veteran] needs together with help and advice in obtaining  it").  There is no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the examination scheduled to be conducted in February 2015.  

The Board is mindful of 38 C.F.R. § 3.655, which provides that when entitlement to a benefit cannot be established without a current VA examination or reexamination, it is the responsibility of VA adjudicators, based upon their administrative experience and expertise in reviewing many claims of this nature, to determine at what point the record is sufficiently developed to support a reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  To support this objective, the regulations provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a) (emphasis added).  Thus, the regulations clearly indicate it is the duty of VA to determine the adequacy of evidentiary development, and the duty of the veteran to cooperate with VA in these efforts.

The evidence of record at the time of the remand contained competent medical evidence of diagnoses of eye disorders and a decrease in uncorrected vision and diplopia during active service.  In this case, a VA examination was necessary to determine whether an eye disorder other than refractive error was related to active service and whether a refractive error was subject to a superimposed disease or injury during active service.  38 C.F.R. §§ 3.159, 3.303.  

The Board will first address Hickson element (2), in-service disease or injury.  The service treatment records show that at the August 1984 entrance examination the Veteran's distant vision was 20/20 uncorrected bilaterally.  In March 1989, the Veteran complained of neck pain with vision changes and diplopia. The examining medical provider indicated that he was 99 percent sure that the Veteran's symptomatology was a stress-related problem.  At the April 1989 separation examination, the Veteran reported a history of eye trouble.  His uncorrected distant vision was 20/60 bilaterally, and his corrected distant vision was 20/20 bilaterally.  Given the in-service decrease in uncorrected distant vision and diplopia, Hickson element (2), in-service disease or injury, is satisfied.

As for Hickson element (1), current disability, a May 2010 VA treatment record reveals diagnoses of glaucoma suspect, myopia, and presbyopia.  Hickson element (1) is satisfied as to glaucoma.  

Myopia and presbyopia are refractive errors and service connection can only be granted for these disorders if they were subjected to a superimposed disease or injury in service that created additional disability.  Although the Veteran had a decrease in uncorrected distant vision and diplopia in service, there is no competent medical evidence showing that myopia and presbyopia were subjected to a superimposed disease or injury in service that created additional disability.  The Veteran failed to report for a VA examination that would have addressed whether a refractive error was subject to a superimposed disease or injury during active service.

As for Hickson element (3), medical nexus, regarding glaucoma, a possible diagnosis of glaucoma was not made until 2010.  Hence there is no competent medical evidence that glaucoma was compensably disabling within a year of separation from active duty.  Even though the Veteran had a decrease in uncorrected distant vision and diplopia in service, there is no competent medical evidence showing that glaucoma is related to active service.  The Veteran failed to report for a VA examination that would have addressed whether glaucoma was related to active service.

As for continuity of symptomatology, the Veteran contends that he has had a decrease in vision since active service.  The Veteran is competent to report this symptomatology, and the Board finds him credible.  He is not necessarily competent to establish a nexus between the continuous symptomatology and the current eye disorders.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275  (2001); Voerth v. West, 13 Vet. App. 117  (1999); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  More generally, the Veteran has related his eye disorder to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his eye disorders - myopia, presbyopia, and glaucoma,  - and his military service as well as the relationship between his eye disorders and his decreased vision since active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that myopia and presbyopia were subjected to a superimposed disease or injury in service that created additional disability, that an eye disorder that is not a refractive error was demonstrated in service, that glaucoma was compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of an eye disorder and service, to include the in-service decrease in uncorrected distant vision and diplopia.  Therefore, the preponderance of the evidence is against the claim and it is denied.

Entitlement to service connection for a headache disorder, to include migraine headaches and mixed headache syndrome

As was described, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report.  There is no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the examination scheduled to be conducted in April 2015.  

The evidence of record at the time of the remand contained competent medical evidence of diagnoses of headache disorders and in-service headaches.  In this case, a VA examination was necessary to determine whether a headache disorder is related to active service.  38 C.F.R. §§ 3.159, 3.303.  

VA treatment records show diagnoses of migraine headaches and mixed headache syndrome with muscle-contraction headaches and vascular headaches.  Therefore, Hickson element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show that in June 1986, the Veteran complained of headaches.  The assessment was viral upper respiratory infection.  In August and September 1986, the Veteran complained of headaches.  The assessment was viral syndrome.  In March 1989, the Veteran complained of neck pain with headaches.  The examining medical provider indicated that he was 99 percent sure that the Veteran's symptomatology was a stress-related problem.  At the April 1989 separation examination, the Veteran reported a history of frequent or severe headaches.  The neurologic evaluation was normal.  In June 1989, it was noted that the Veteran's cervical spine symptomatology was improving and that his headaches were decreasing and now only occasional.  Based on the complaints of headaches, Hickson element (2), in-service disease or injury, is satisfied.

As for Hickson element (3), medical nexus, VA treatment records reflect that the headaches were not described as being migraines until February 2009.  Thus, there is no competent medical evidence that migraine headaches compensably disabling within a year of separation from active duty.  Even though the Veteran had headaches in service, there is no competent medical evidence showing that a headache disorder is related to active service.  The Veteran failed to report for a VA examination that would have addressed whether a headache disorder is related to active service.

The Board has considered the Veteran's assertion of having had headaches since active service.  The Board notes that he is competent to report this history of symptoms.  The Board, however, does not find him credible because of his conflicting reporting of symptomatology.  Private medical records associated with the records of the Social Security Administration reflect that his headaches began after a 1991 car accident, which occurred after active service.  VA treatment records dated in February 2009 show that his headaches began in 1992.

The Veteran has related his headache disorder to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his headache disorders - migraine headaches, muscle-contraction headaches, and vascular headaches - and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that a chronic headache disorder was demonstrated in service, that migraine headaches were compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of a headache disorder and service, to include in-service headaches.  Therefore, the preponderance of the evidence is against the claim and it is denied.

Entitlement to service connection for a back disorder

VA treatment records show a diagnosis of a back disorder, to include degenerative joint disease, degeneration of thoracic and lumbar intervertebral discs, and lumbar disc prolapse with radiculopathy.  Thus, Hickson element (1), current disability, is met.

Turning to Hickson element (2), in-service disease or injury, the service treatment records show that in November 1985 the Veteran was treated for low back syndrome and acute back strain.  In November 1987, the Veteran was treated for mechanical low back pain.  In February 1988, the Veteran was treated for mechanical low back pain.  In April 1988, the Veteran complained of a sore back.  The assessment was sore muscles.  In February 1989, the Veteran was treated for neck and upper back pain.  The examiner was a possible pinched nerve or muscle sprain/spasm.  In March 1989, X-rays of the thoracic and lumbar spines were normal.  In April 1989, the Veteran was treated for mechanical back pain.  Later in April 1989, the Veteran underwent his separation examination.  He reported a history of recurrent back pain.  The spine was normal except for mild tenderness over the posterior neck that was stress related.  Based on the treatment of back pain, Hickson element (2), in-service disease or injury, is satisfied.

As for Hickson element (3), medical nexus, VA treatment records show that degenerative joint disease was not initially diagnosed until May 1996.  In-service X-rays of the thoracic and lumbar spines taken in March 1989 were normal.  Accordingly, there is no competent medical evidence that arthritis of the thoracic and lumbar spine was compensably disabling within a year of separation from active duty.

The October 2010 VA examiner opined that the Veteran's low back pain condition is less likely as not a result of any in-service incidents or in-service conditions.  The examiner noted that the record shows intermittent minor post-traumatic low back pain in service.  The examiner indicated that imaging is not appropriate because imaging would represent disorders that occurred after discharge from service 21 years ago and would not be representative of in-service disorders.

A December 2000 private treatment record associated with the records of the Social Security Administration reflects that it was noted that the Veteran's original back problem was from a car accident in 1991, which was after his active service.

A February 2009 VA treatment record reveals that the Veteran reported a history of chronic back pain and that in 1988 he hurt his back picking up a trailer.  This report merely contains the reporting of the Veteran's assertion.  Bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, this notation is not competent medical evidence that a back disorder is related to the Veteran's 1988 in-service back injury.

At the hearing, the Veteran testified that his private chiropractor told him that the back disorder is related to active service.  Hearing transcript, page 18.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, the Veteran's assertion about what a chiropractor purportedly said is not competent medical evidence.

The Board has considered the Veteran's assertion of having had back pain since active service.  The Board notes that he is competent to report this history of symptoms.  The Board, however, does not find him credible because of his conflicting reporting of symptomatology.  Private medical records associated with the records of the Social Security Administration reflect that the back pain began after a 1991 car accident, which occurred after active service.  VA treatment records dated in 2014 show that the Veteran reported that he had had back pain since a combat injury in Saudi Arabia in 1991.  The Board notes that the Veteran did not have active service in 1991, much less service in Saudi Arabia in 1991 during the Persian Gulf War. 

The Veteran has related his back disorder to active service in general and to lifting a trailer in service in particular.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his back disorders - such as degenerative joint disease, degeneration of thoracic and lumbar intervertebral discs, and lumbar disc prolapse with radiculopathy - and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that a chronic back disorder was demonstrated in service, that arthritis of the thoracic and lumbar spine was compensably disabling within a year of separation from active duty, and that there is a nexus between the current diagnosis of a back disorder and service, to include in-service back treatment.  Therefore, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a headache disorder, to include migraine headaches and mixed headache syndrome, is denied.

Entitlement to service connection for a back disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


